           Case 4:20-cv-01975-MWB Document 14 Filed 02/26/21 Page 1 of 1




                   IN THE UNITED STATES DISTRICT COURT
                 FOR THE MIDDLE DISTRICT OF PENNSYLVANIA

    ANN DAVIS,                                                      No. 4:20-CV-01975

                  Plaintiff,                                        (Judge Brann)

          v.

    MIDLAND FUNDING, LLC,

                  Defendant.

                                                 ORDER

         AND NOW, this 26th day of February 2021, in light of the Notice of Settlement,

Doc. 13, IT IS HEREBY ORDERED that this action is dismissed without costs and

without prejudice to the right of either party, upon good cause shown, to reinstate the

action within sixty (60) days if the settlement is not consummated. IT IS FURTHER

ORDERED that the Court retains jurisdiction over the settlement agreement.1

                                                       BY THE COURT:


                                                       s/ Matthew W. Brann
                                                       Matthew W. Brann
                                                       United States District Judge




1
     See Kokkonen v. Guardian Life Ins. Co. of Am., 511 U.S. 375, 381 (1994)(“The parties’ obligation to
     comply with the terms of the settlement agreement [must be] made part of the order of dismissal—
     either by separate provision (such as a provision ‘retaining jurisdiction’ over the settlement agreement)
     or by incorporating the terms of the settlement agreement in the order. In that event, a breach of the
     agreement would be a violation of the order, and ancillary jurisdiction to enforce the agreement would
     therefore exist.”); see also In re Phar-Mor, Inc. Sec. Litig., 172 F.3d 270, 274 (3d Cir. 1999); Shaffer
     v. GTE N., Inc., 284 F.3d 500, 503 (3d Cir. 2002).
